 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
 JOSE L. VELESACA and ABRAHAM CARLO                               :
 UZATEGUI NAVARRO, on his own behalf and                          :
 behalf of others similarly situated,                             :   ORDER GRANTING
                                                                  :   PLAINTIFFS’ MOTION FOR A
                                 Petitioners-Plaintiffs,          :   PRELIMINARY INJUNCTION
                                                                  :
              -against-                                           :   20 Civ. 1803 (AKH)
                                                                  :
 THOMAS R. DECKER, in his official capacity as                    :
 New York Field Office Director for U.S.                          :
 Immigration      and     Customs       Enforcement;              :
 MATTHEW ALBENCE, in his official capacity as                     :
 the Acting Director for U.S. Immigration and                     :
 Customs Enforcement; UNITED STATES                               :
 IMMIGRATION               AND            CUSTOMS                 :
 ENFORCEMENT; CHAD WOLF, in his official                          :
 capacity as Acting Secretary of the U.S. Department              :
 of Homeland Security; UNITED STATES                              :
 DEPARTMENT OF HOMELAND SECURITY;                                 :
 CARL E. DUBOIS, in his official capacity as the                  :
 Sheriff of Orange County,                                        :
                                                                  :
                                 Respondents-Defendants.          :
 --------------------------------------------------------------   X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Upon the findings and conclusions stated on the record at the oral argument

conducted telephonically on March 30, 2020, Plaintiffs’ motion for preliminary injunctive relief,

see ECF No. 40, is hereby granted as follows.

                 The Court grants preliminary injunctive relief, enjoining Defendant Thomas R.

Decker in his official capacity as New York Field Office Director for U.S. Immigration and

Customs Enforcement (“ICE”), and all successors appointed or acting, from using or applying

practices or policies relating to the discretion by ICE officers to release to the community on

recognizance or pursuant to bond, under Section 236 of the Immigration and Nationality Act,

                                                         1
